Exhibit Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8) pertaining to The Stanley Works 2009 Long Term Incentive Plan as amended March 12, 2010 of Stanley Black & Decker, Inc. (formerly The Stanley Works) (the “Company”) of our reports dated February 19, 2010, with respect to the consolidated financial statements and schedule ofthe Companyincluded in its Annual Report (Form 10-K) for the year ended January 2, 2010, and the effectiveness of internal control over financial reporting of the Company filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Hartford,
